Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application.

Drawings
The drawings received on 5/29/2020 are pending in this application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciriza (US-2005/0138065).
As to Claim 15, Ciriza teaches ‘A host server, comprising: a network connection [Fig 1 (104, 144, 146), par 0017-0018, 0077-0078 – local area user network and wide area network]; a memory storage device; and a processor coupled to the network connection and connected to the memory storage device [par 0079 – CPU and cache, memory/storage devices], wherein computer executable instructions in the memory storage device configure the processor to: receive at the kiosk, a request for a print job through a third-party service, wherein the third-party service is non-native to the kiosk [Fig 1 (120), par 0034, 0051-0052 – gateway printer receives a specified document service request to carry out the request on selected document and performing one or more document service requests at the service provider with service registry (i.e. third party)]; access, by a processing unit in the kiosk, a cloud-based print host server; obtain by the host server, a security certificate; install by the host server, a network gateway connected between the host server and the processing unit of the kiosk [Fig 1 (132, 142), par 0018, 0030-0031 – access from the networks to the wide area network is made through their respective gateways that may have associated therewith a firewall while gateway printer may be protected with a firewall, where gateway printer has a memory or cache for storing a digital certificate, a public key of the service registry, and service provider information]; and install, by the host server and through the gateway, the security certificate into memory of the kiosk [par 0023 – service provider records in a memory a digital certificate that uniquely identifies the service provider, where public keys of the printers are provided by the service registry to allow the service provider to be able to trust the identity of the gateway printer for which intends to perform a requested document service; par 0026 – service registry provides one or more gateway printers and one or more service providers a central location to identify and register document services and records a digital certificate, public keys of registered services providers and public keys of registered printers; par 0030 – gateway printer has a memory or cache for storing a digital certificate, a public key of the service registry, and service provider information]’.  

Further, in regards to claim 1, the host server of claim 15 performs the method of claim 1.
Further, in regards to claim 8, the method of claim 1 is fully embodied on the computer readable storage medium of claim 8. 

As to Claims 2, 9 and 16, Ciriza teaches ‘wherein the security certificate is obtained from the third-party service [Fig 1 (138), par 0034 – third party is the service registry and thereby acts as a certificate authority for the gateway printer(s) and the service provider(s)]’.  

As to Claims 3, 10 and 17, Ciriza teaches ‘. The host server of claim 15, wherein the processor of the computer is configured to retrieve a document for the print job after installation of the security certificate into the memory of the kiosk [par 0034, 0047-0048, 0051, 0054 – gateway printer receives a completed document service request carried out on the identified document to complete any printing request and/or supplemental document services to be carried out after document service requests are carried out or an intermediate document service between request document format]’. 


As to Claims 4, 11 and 18, Ciriza teaches ‘wherein the document is retrieved from the third- party service and the third-party service accompanies the document with security keys associated with the security certificate [Fig 1 (120), par 0034, 0051-0052 – gateway printer receives a specified document service request to carry out the request on selected document and performing one or more document service requests at the service provider with service registry (i.e. third party) based on public key infrastructure, typically a certificate authority and a third party used to sign digital certificates issued to the printer gateway]’.

As to Claims 5 and 12, Ciriza teaches ‘wherein the kiosk includes a connected printer [Fig 1 (120, 114) – gateway printer and multifunction device corresponds to kiosk]’.

As to Claims 6, 13 and 19, Ciriza teaches ‘wherein the processor of the computer is further configured to: retrieve, from the third-party service, a document for the print job after installation of the security certificate into the memory of the kiosk; and print the document on a printer connected to the kiosk [par 0034, 0047-0048, 0051, 0054 – gateway printer receives a completed document service request carried out on the identified document to complete any printing request and/or supplemental document services to be carried out after document service requests are carried out or an intermediate document service between request document format]’.

As to Claims 7, 14 and 20, Ciriza teaches ‘wherein the printer is integrated into the kiosk [Fig 1 (120, 114) – gateway printer and multifunction device corresponds to kiosk]’.
Conclusion
The prior art of record
a. US Publication No. 2022/0230176 – par  0069-0075, 0093-0107
b. US Publication No. 2019/0034127 – par 0021, 0113-0117
c. US Publication No. 2019/0164165 – par 0022, 0028, 0048-0055
d. JP Publication No. 2004-0118237 – par 0011, 0034-0040, 0048-0050, 0063-0066
e. US Publication No.	2004/0125403
f. US Publication No.	20180359102
g. US Publication No. 	2011/0030029
h. US Publication No. 	11,157,638
i. US Publication No. 	11,159,513

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677